IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-10943
                          Summary Calendar



JOHN FREDERICK COLEMAN,

                                          Petitioner-Appellant,

versus

JANIE COCKRELL, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                          Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 1:00-CV-1
                      --------------------
                        November 29, 2001

Before DAVIS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     John Frederick Coleman, Texas prisoner # 564038, appeals the

district court's denial of his petition for a writ of habeas

corpus filed pursuant to 28 U.S.C. § 2254.   Coleman's petition

challenged the prison disciplinary board's finding that Coleman

was guilty of participating in a chow hall riot, for which

Coleman was punished by, inter alia, the loss of accrued good-

time credits.   He argues that the district court erred in

determining that the prison disciplinary board's finding was

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10943
                                -2-

supported by some evidence.   The appellee has filed a motion to

supplement the record with the tape recording of the prison

disciplinary hearing, a summary of which was included in the

record before the district court.   Coleman has not responded to

the motion.   The appellee's motion is GRANTED.

     The record shows that the prison disciplinary board's

finding of guilt was supported by some evidence.   See Hudson v.

Johnson, 242 F.3d 534, 535 (5th Cir. 2001).   Accordingly, the

district court's judgment is AFFIRMED.